OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons, with respect to the issues raised, stated in the memorandum at the Appellate Division (91 AD2d 575). Arbitration of the dispute does not offend public policy because it arises from the *726settlement agreement executed by the parties rather than from the underlying dispute.
Concur: Chief Judge Cooke and Judges Jasen, Jones Wachtler, Fuchsberg, Meyer and Simons.